EXAMINER'S AMENDMENT
This notice of allowability is responsive to the amendment and Request for Continued Examination filed September 27, 2021. By that amendment, claims 1, 6, 7, 9, 11-14, 16, and 18 were amended; claim 19 was newly presented; and claims 8, 10, 15 and 17 were canceled. Claims 1, 6, 7, 9, 11-14, 16, 18 and 19 are pending.  
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Rich MacMillan on September 27, 2021.

The application has been amended as follows: 
Amend the claims as follows:

(Currently Amended) A method of positioning a distractor between first and second articular facets in an articular facet joint to provide distraction between the first and second articular facets, the method comprising the steps of:
(a) providing a [[A]] distractor 
a first planar plate including an outer surface having a surface irregularity provided thereon and an inner surface having a protrusion provided thereon, the first planar plate having a first planar flange extending perpendicular therefrom; and
a second planar plate including an outer surface having a surface irregularity provided thereon and an inner surface having a recess provided thereon, the second planar plate having a second planar flange extending perpendicular therefrom;
the protrusion engaging the recess in a ball and socket configuration that permits multidirectional pivoting and rotating movement of the first and second planar plates relative to one another; and 
(b) positioning the distractor between first and second articular facets in an articular facet joint to provide distraction between the first and second articular facets.
 2 - 5. (Previously Canceled).
6. (Currently Amended) The method of Claim 1 wherein at least one of the first and second planar plates is provided with one or more recesses for engaging with prongs or tips of holders to enable placement of the distractor between the articular facets.
7. (Currently Amended) The method of Claim 1 wherein both of the first and second planar plates is provided with one or more recesses for engaging with prongs or tips of holders to enable placement of the distractor between the articular facets.
8. (Previously Canceled).
9. (Currently Amended) The method of Claim 1 wherein one of the flanges is provided with a hole that is capable of engaging with a holder or accommodating a screw for affixing the distractor to a vertebra.
10. (Previously Canceled).
11. (Currently Amended) The method of Claim 1 wherein each flange is provided with a hole that is capable of engaging with a holder or accommodating a screw for affixing the distractor to a vertebra.
12. (Currently Amended) A method of positioning a distractor between first and second articular facets in an articular facet joint to provide distraction between the first and second articular facets, the method comprising the steps of:
            (a) providing a distractor comprising:
a first planar plate including an outer surface having a surface irregularity provided thereon and a generally planar inner surface having a protrusion provided thereon, the first planar plate having a first planar flange extending perpendicular therefrom; and
a second planar plate including an outer surface having a surface irregularity provided thereon and a generally planar inner surface having a recess provided thereon, the second planar plate having a second planar flange extending perpendicular therefrom;  
wherein the protrusion [[engaging]]engages the recess in a ball and socket configuration such that when the first and second planar plates are oriented parallel to one another, the first and second plates are spaced apart from one another; and
(b) positioning the distractor between first and second articular facets in an articular facet joint to provide distraction between the first and second articular facets.
13. (Currently Amended) The method of Claim 12 wherein at least one of the first and second planar plates is provided with one or more recesses for engaging with prongs or tips of holders to enable placement of the distractor between the articular facets.
14. (Currently Amended) The method of Claim 12 wherein both of the first and second planar plates is provided with one or more recesses for engaging with prongs or tips of holders to enable placement of the distractor between the articular facets.
15. (Previously Canceled). 
16. (Currently Amended) The method of Claim 12 wherein one of the flanges is provided with a hole that is capable of engaging with a holder or accommodating a screw for affixing the distractor to a vertebra.
17. (Previously Canceled).
18. (Currently Amended) The method of Claim 12 wherein each flange is provided with a hole that is capable of engaging with a holder or accommodating a screw for affixing the distractor to a vertebra.
19. (Currently Canceled)


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/Primary Examiner, Art Unit 3799